Citation Nr: 0802247	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-36 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for a psychiatric disability, to include features 
of post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York which granted 
service connection for a psychiatric disability and denied 
service connection for TDIU.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is productive of 
severe social and industrial impairment, as well as 
occupational and social impairment which more nearly 
approximates deficiencies in most areas and an inability to 
establish and maintain effective relationships than reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.

2.  The veteran's service-connected psychiatric disability 
prevents him from securing or following a substantially 
gainful occupation consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial increased rating of 
70 percent, but not greater, for a psychiatric disability, to 
include features of PTSD, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9434 (2007).

2.  Entitlement to a TDIU has been established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Turning to the veteran's TDIU claim, the record reflects that 
the originating agency provided the veteran with the notice 
required under the VCAA, to include notice that he should 
submit any pertinent evidence in his possession, by letter 
mailed in August 2004 prior to its initial adjudication of 
the claim.  On the other hand, the originating agency 
provided the veteran with similar notice pertaining to his 
psychiatric disability, after its initial adjudication of the 
claim, in March 2005.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims.  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.   See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The present appeal involves the veteran's claim that the 
severity of his service-connected psychiatric disability 
warrants a higher disability rating. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Consideration has 
been given to assigning a staged rating.  See Hart supra; 
Fenderson v. West, 12 Vet. App. 119 (1999).

Specific rating criteria
Psychiatric Disability

The veteran's psychiatric disability is evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2007).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.   See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2007).

Factual Background

On VA examination in June 2004, the veteran reported that he 
had been unemployed since June 2003.  He was previously 
employed as a certified nurse's aide and a hairdresser.  He 
related a long history of depression.  He reported a 
depressed mood, occasional intrusive thoughts, nightmares, 
feelings of hopelessness and tearfulness, and poor self-
esteem.  He denied any difficulty with concentration and he 
had no suicidal or homicidal ideation or plan.  No delusions 
were elicited and he denied mania or hypomania symptoms.  

On mental status examination, the veteran appeared younger 
than his stated age of 52.  He was casually dressed and his 
hygiene and grooming were fair.  His speech was soft, 
coherent and spontaneous.  His eye contact was fair and no 
psychomotor abnormalities were noted.  His mood was depressed 
and dysphoric and his affect was anxious.  He had no active 
hallucinations or delusions.  His thoughts were coherent and 
his thought content was preoccupied with thoughts of previous 
abuse.  The diagnosis was dysthymia, recurrent major 
depression, anxiety disorder not otherwise specified, and 
rule out post-traumatic stress disorder.  A GAF score of 48 
was assigned.  

In the veteran's July 2004 VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) he reported that his previous employment had 
consisted of that of a nurse aide and a hairdresser.  He 
completed two years of college.  One year was spent studying 
nursing and human service and the other year he spent in 
cosmetology school.  

In September 2004 the RO received VA Form 21-4192 (Request 
For Employment Information In Connection With Claim For 
Disability Benefits) from the veteran's previous employer, 
St. James Mercy Hospital.  The form indicated that the 
veteran was employed at St. James from July 2002 to June 2003 
as a certified nurse aide.  It noted that he was terminated 
from his employment due to misconduct.  

VA outpatient treatment records dated from 2003 to 2005 
reflect continuing treatment for a psychiatric disability.  
An October 2004 behavioral health outpatient record noted 
that due to the severity of the veteran's psychiatric 
symptoms he was unemployable.  

In June 2005 the veteran was again afforded a VA psychiatric 
examination.  On mental status examination the examiner noted 
that the veteran appeared to be much older than his stated 
age of 53.  The veteran appeared somber and subdued.  
Initially he was quiet and reserved but once he opened up to 
the examiner he had a difficult time controlling his 
composure and he broke down crying.  While he was talking 
about his past, he was overwhelmed and agitated, upset and so 
distraught that he shook at times.  His speech was not 
particularly spontaneous and at time he was hesitant to talk.  
There were no signs of delusional ideas, or any thought 
disorder with the exception of vivid flashbacks from the 
sexual assault that took place when he was in the military.  
His affect was depressed and his mood was low.  His capacity 
for impulse control was somewhat compromised.  He had a very 
low self-esteem and a poor self image.  He was confused 
regarding his identity and he was cynical and distrustful, at 
times contemplating suicidal ideation - though at the present 
time he had no immediate plan.  His cognitive functioning 
examination revealed that he was constantly alert, 
hypervigilant, and suspicious of others.  He had a difficult 
time dealing with men and felt inadequate.  He was oriented 
to time, place and person.  His intellectual capacity was 
average and he had no memory deficit for remote events.  His 
judgment was marginally poor.  The diagnosis was post-
traumatic stress disorder as a result of sexual assault 
during service; major depression, recurrent, without 
psychotic features.  A current GAF score of 45 was assigned 
and a GAF of 55 for the past year was noted.  The examiner 
opined that the veteran's severe impairment of industrial 
capacity was most likely due to PTSD caused by sexual 
assault.     

Analysis
Psychiatric Disability

The Board concludes that the veteran is entitled to a 70 
percent rating for PTSD under the schedular criteria.

In the case at hand, the veteran's most recent examinations 
resulted in GAF scores of 48 and 45, denoting serious 
symptoms or serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
The medical evidence shows that the veteran's psychiatric 
symptoms result in occupational impairment with such 
deficiencies in judgment, thinking and mood.  He has reported 
suicidal ideation and his suffers from continuous depression.  
His impulse control was compromised during the most recent VA 
examination.  Furthermore, his hygiene and grooming were 
found to be fair.

The preponderance of the evidence establishes that the 
impairment from the veteran's psychiatric disability more 
nearly approximates the social and occupational impairment 
with deficiencies in most areas and inability to establish 
and maintain effective relationships required for a 70 
percent evaluation than the impairment contemplated by a 50 
percent rating. 

The Board has also considered whether the disability warrants 
a 100 percent rating under the schedular criteria.  However, 
the evidence does not show that the disability has resulted 
in gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.   Therefore, 
the Board has concluded that the social and industrial 
impairment from the disability does not more nearly 
approximate the total level of impairment required for a 100 
percent rating than the level of impairment required for a 70 
percent rating.  Accordingly, a 100 percent rating is not 
warranted under the schedular criteria.

TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For the purpose of 
determining whether a claimant has a single disability rated 
as 60 percent disabling, disabilities of common etiology will 
be considered one disability.  38 C.F.R. § 4.16(a).  The 
central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Analysis

As a result of the Board's decision in this case, the 
veteran's service-connected psychiatric disability is rated 
70 percent disabling.  Therefore, the veteran satisfies the 
percentage rating requirements of 38 C.F.R. § 4.16(a).  The 
question that remains, however, is whether his service-
connected psychiatric disability precludes him from engaging 
in substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  

An October 2004 behavioral health outpatient record noted 
that the severity of the veteran's psychiatric disability 
rendered him unemployable.  In a June 2005 opinion, a VA 
examiner noted that the veteran suffered from severe 
impairment of industrial capacity due to PTSD.  

The Board concludes that the veteran's service-connected 
psychiatric disability, which includes features of PTSD, is 
sufficient by itself to preclude the veteran from obtaining 
or maintaining any form of substantially gainful employment 
consistent with his education and employment background.  
Accordingly, this claim will be granted.



ORDER

Entitlement to a 70 percent initial schedular evaluation, but 
no greater, for the veteran's psychiatric disability, to 
include features of PTSD, is granted from January 30, 2004, 
subject to the applicable criteria governing the payment of 
monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria 
governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


